May 16, 2008


Mr. Ron K. Eudy
Sneed, Vine & Perry, P. C.
P. O.  Box 1409
Austin, TX 78767-1409
Ms. Christine Monzingo
Office of the Attorney General of Texas
Taxation Division -029
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  05-0541
      Court of Appeals Number:  03-04-00342-CV
      Trial Court Number:  GN 301692

Style:      FIRST AMERICAN TITLE INSURANCE COMPANY AND OLD REPUBLIC
      NATIONAL TITLE INSURANCE COMPANY
      v.
      SUSAN COMBS, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS,
      AND GREGG ABBOTT, ATTORNEY GENERAL OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Ms. Diane O'Neal         |
|   |Ms. Catherine B. Fryer   |
|   |Mr. Thomas R. Phillips   |
|   |Mr. Robert K. Kry        |
|   |Ms. Caroline Scott       |